RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 17a0277p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                ┐
                                    Plaintiff-Appellee,   │
                                                          │
                                                          >      No. 16-2415
        v.                                                │
                                                          │
                                                          │
 DARRYL JACKSON,                                          │
                                 Defendant-Appellant.     │
                                                          ┘

                          Appeal from the United States District Court
                     for the Western District of Michigan at Grand Rapids.
                   No. 1:16-cr-00083-1—Robert Holmes Bell, District Judge.

                             Decided and Filed: December 5, 2017

                    Before: GUY, MOORE, and ROGERS, Circuit Judges.

                                      _________________

                                          COUNSEL

ON BRIEF: Paul L. Nelson, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Grand
Rapids, Michigan, for Appellant. Kate Zell, UNITED STATES ATTORNEY’S OFFICE, Grand
Rapids, Michigan, for Appellee.

       MOORE, J., delivered the opinion of the court in which ROGERS, J., joined. GUY, J.
(pp. 16–18), delivered a separate dissenting opinion.
                                      _________________

                                           OPINION
                                      _________________

       KAREN NELSON MOORE, Circuit Judge. Guns have the potential to make a bad
situation worse. In light of that reality, the United States Sentencing Guidelines (“U.S.S.G.” or
“Guidelines”) prescribe harsher penalties for defendants who have “used or possessed any
 No. 16-2415                       United States v. Jackson                                Page 2


firearm or ammunition in connection with another felony offense.” U.S.S.G. § 2K2.1(b)(6)(B).
This case principally presents the question whether that sentencing enhancement applies to
Defendant-Appellant Darryl Jackson, who made two pairs of separately negotiated sales—each
including one sale of a small amount of drugs, one of a gun—to a government informant in close
succession, but without bringing both a gun and drugs to either sale or having reason to
anticipate that the first sale would beget the second. This case also presents the question whether
the district court committed plain error by failing to consider sentencing-factor manipulation as a
ground to reduce Jackson’s sentence. Although we find no plain error with regard to sentencing-
factor manipulation, we conclude, despite giving due deference to the district court, that Jackson
did not use or possess either gun in connection with either sale of drugs within the meaning of
§ 2K2.1(b)(6)(B). We thus VACATE the application of the four-level enhancement under
§ 2K2.1(b)(6)(B) and REMAND this case for resentencing.

                                      I. BACKGROUND

       The facts in this case are not materially in dispute. On October 28, 2015, a confidential
informant (“CI”) in Grand Rapids, Michigan, told law enforcement that drugs were available for
purchase from someone named “Dlite.” R. 26 (PSR at ¶ 12) (Page ID #67). “Dlite” turned out
to be Jackson, and nearly a month later, on November 23, an undercover agent drove the CI to a
property in Grand Rapids to meet Jackson and purchase approximately a gram of heroin from
him. R. 26 (PSR at ¶¶ 12–13) (Page ID #67). Jackson sold the CI the gram of heroin for $120.
R. 35 (Plea Tr. at 13) (Page ID #127). After this exchange was completed, the CI told Jackson
that the CI was “in a little bit of a pickle” and asked Jackson if he knew where the CI could “pick
up a pistol.” R. 24 (Gov’t Obj. to PSR at 2) (Page ID #59). Jackson initially demurred, but soon
indicated that he had a gun for sale. Id. The two negotiated a price of $400, and while the CI
went to the undercover agent’s car to obtain the full amount, id., Jackson “walked down [the
street] to his own residence . . . to get the gun and then returned” to make the second exchange,
R. 39 (Sentencing Tr. at 7) (Page ID #176); see also R. 39 (Sentencing Tr. at 9) (Page ID #178);
R. 26 (PSR at ¶¶ 13–14) (Page ID #67).

       A few days later, on November 27, Jackson told the CI that he had another gun for sale.
R. 26 (PSR at ¶ 15) (Page ID #67). The undercover agent again drove the CI to meet Jackson at
 No. 16-2415                       United States v. Jackson                               Page 3


the property where they had previously met, and the CI there purchased a second gun from
Jackson for $500. Id. After the two had completed the exchange and Jackson had finished
explaining to the CI how the gun worked, the CI asked Jackson if he wanted another customer to
whom he could sell drugs. R. 24 (Gov’t Obj. to PSR at 4) (Page ID #61). Jackson said that he
did. Id. The CI indicated that this potential customer—the undercover agent in the car—had
money to buy the drugs, and that Jackson could “come out to the car and meet him.” R. 24
(Gov’t Obj. to PSR at 5) (Page ID #62). The CI then left the property with the pistol and
returned to the undercover agent’s car. Id. “Shortly thereafter, the defendant also exited” the
property, “walked to the same vehicle, and got inside.” Id. Jackson “had a short conversation
with the CI and the undercover agent and . . . sold the undercover agent one-half gram of
heroin[], for $45.” Id.; see also R. 35 (Plea Tr. at 20) (Page ID #134); R. 39 (Sentencing Tr. at
7–8) (Page ID #176–77).

       On December 17, 2015, law enforcement executed a search warrant on the two properties
involved in these sales. At one, they discovered $3,050 “and a plastic spoon with heroin
residue.” R. 26 (PSR at ¶ 17) (Page ID #67). At the other, they discovered a relative of
Jackson’s who “admitted to flushing a small quantity of marijuana and cocaine base down the
toilet when he heard officers entering the residence.” R. 26 (PSR at ¶ 18) (Page ID #68). The
relative identified these quantities as “approximately $10.00 worth of marijuana and $25.00
worth of cocaine base” and said that they had been left on the kitchen table by Jackson. Id. No
guns were recovered, and the relative stated that he had not ever seen Jackson with a gun. See id.

       In April 2016, Jackson was indicted on two counts of being a felon in possession of a
firearm and two counts of distribution of heroin. R. 12 (Indictment) (Page ID #22–25). He
pleaded guilty without a plea agreement. R. 35 (Plea Tr. at 2) (Page ID #116). On October 3,
2016, he was sentenced in the district court. R. 39 (Sentencing Tr. at 1) (Page ID #170). The
Presentence Investigation Report (“PSR”) that was prepared in advance of the hearing calculated
Jackson’s total offense level to be 25 and his criminal history category to be VI,
recommendations that correspond to a suggested imprisonment range of 110 to 137 months.
R. 26 (PSR at 22) (Page ID #85). The PSR included in this calculation a four-level enhancement
pursuant to U.S.S.G. § 2K2.1(b)(6)(B) for “us[ing] or possess[ing] a firearm in connection with
 No. 16-2415                             United States v. Jackson                                        Page 4


another felony offense, to wit: Distribution of Heroin.” R. 26 (PSR at ¶ 30) (Page ID #69).
Jackson objected to this enhancement, arguing that “[t]he guns and the drugs were not connected
in any way, except to the extent that Mr. Jackson sold each of them, at different times, to the CI.”
R. 23 (Def. Obj. to PSR at 2) (Page ID #57). At the sentencing hearing, Jackson’s counsel
reemphasized this objection, arguing: “In terms of the furtherance, there’s no close proximity.
There’s no drugs and guns next to each other. They’re basically separate transactions.” R. 39
(Sentencing Tr. at 14) (Page ID #183).1

        The district court was not persuaded, stating that counsel was “talking about a production
of a drug and a production of a gun from the same person on or about the same time,” R. 39
(Sentencing Tr. at 15) (Page ID #184), and concluding that “the basic framework of a felon in
possession of a firearm and a distribution of heroin and the drug in connection with the sale of
hard drugs is clearly met here,” R. 39 (Sentencing Tr. at 16) (Page ID #185). Nevertheless, the
district court departed downward by ten months from the lower bound of the Guidelines’
recommendation, imposing a sentence of 100 months. R. 39 (Sentencing Tr. at 25) (Page ID
#194). Had the court ruled that the four-level enhancement under U.S.S.G. § 2K2.1(b)(6)(B)
was not applicable to Jackson, the recommended sentencing range, in light of Jackson’s criminal
history category of VI, would have been 77 to 96 months. See U.S.S.G. § 5A (sentencing table).
Jackson appealed.

                                              II. DISCUSSION

        Jackson argues that the district court (1) improperly applied the four-level enhancement
under §2K2.1(b)(6)(B) to his sentence, and (2) committed plain error by not detecting—and
accordingly reducing his sentence on the basis of—sentencing-factor manipulation. For the
reasons that follow, we agree with Jackson’s first argument and deny his second.

A. Standard of Review

        “We review a district court’s sentence for procedural and substantive reasonableness,
applying the abuse of discretion standard.” United States v. Seymour, 739 F.3d 923, 929 (6th

        1
         Jackson did not, in his written objections or at the hearing, argue sentencing-factor manipulation. See R.
39 (Sentencing Tr.) (Page ID #170–98).
 No. 16-2415                        United States v. Jackson                                Page 5


Cir. 2014). “Our review of procedural reasonableness includes determining whether the district
court properly calculated a defendant’s Guidelines range.” Id.

       “In the specific context of the § 2K2.1(b)(6)(B) firearm enhancement, ‘we review the
district court’s factual findings for clear error and accord due deference to the district court’s
determination that the firearm was used or possessed in connection with the other felony, thus
warranting the application of the . . . enhancement.’” Id. (internal quotation marks omitted)
(quoting United States v. Taylor, 648 F.3d 417, 432 (6th Cir. 2011)). “The government bears the
burden of establishing the factors supporting this enhancement by a preponderance of the
evidence.” Id.; see also United States v. Shields, 664 F.3d 1040, 1043 (6th Cir. 2011).

       Where a defendant has “failed to preserve [a] procedural objection by first giving the
district court the opportunity to address and remedy it, we review only for plain error.” United
States v. Coppenger, 775 F.3d 799, 803 (6th Cir. 2015). “To demonstrate plain error, an
appellant must prove: (1) that an error occurred in the district court; (2) that the error was plain,
i.e., obvious or clear; (3) that the error affected defendant’s substantial rights; and (4) that this
adverse impact seriously affected the fairness, integrity, or public reputation of the judicial
proceedings.” Id.

B. The Four-Level Enhancement Under U.S.S.G. § 2K2.1(b)(6)(B)

       This case turns on whether the four-level enhancement prescribed by U.S.S.G.
§ 2K2.1(b)(6)(B) applies to Jackson’s conduct. The subsection provides for the enhancement to
apply “[i]f the defendant . . . used or possessed any firearm or ammunition in connection with
another felony offense.”     Id. § 2K2.1(b)(6)(B).    The accompanying notes clarify that this
subsection applies “if the firearm or ammunition facilitated, or had the potential of facilitating,
another felony offense or another offense, respectively.” Id. § 2K2.1 cmt. n. 14(A). Further, the
enhancement applies “in the case of a drug trafficking offense in which a firearm is found in
close proximity to drugs, drug manufacturing materials, or drug paraphernalia.” Id. § 2K2.1 cmt.
n. 14(B).

       We have outlined a number of fact situations that can fall within the “broad wording,” see
United States v. Williams, 601 F. App’x 423, 424 (6th Cir. 2015), of this provision. There is, for
 No. 16-2415                          United States v. Jackson                                Page 6


example, the “fortress theory” (an example of “proximity”), which applies “if it reasonably
appears that the firearms found on the premises controlled or owned by a defendant and in his
actual or constructive possession are to be used to protect the drugs or otherwise facilitate a drug
transaction.” United States v. Angel, 576 F.3d 318, 321 (6th Cir. 2009) (quoting United States v.
Ennenga, 263 F.3d 499, 503 (6th Cir. 2001)). There is also “[s]weetening-the-pot” (an example
of “facilitat[ion]”), which “occurs when firearms are added to a drug sale under circumstances
that could cause the seller to believe that he would obtain a greater profit with a relatively low
increase to the risk of detection by law enforcement.” United States v. Henry, 819 F.3d 856, 869
(6th Cir. 2016). And there is simple facilitation by exchange: “[t]rading firearms for drugs,”
such that “but for the transfer of guns to the drug dealer, the drug distribution would never have
occurred.” United States v. Sweet, 776 F.3d 447, 450 (6th Cir. 2015).

          On the other hand, “[p]ossession of firearms that is merely coincidental to the underlying
felony offense is insufficient to support the application of” the enhancement, as is the simple
“presence of drugs in a home under a firearm conviction.” United States v. Taylor, 648 F.3d
417, 432 (6th Cir. 2011) (first quoting Ennenga, 263 F.3d at 503; then quoting United States v.
Hardin, 248 F.3d 489, 501 (6th Cir. 2001)). In other words, there must be (and thus the
Government must prove by a preponderance of the evidence) “‘a clear connection’ between the
gun that served as the basis for the conviction for felon in possession of a firearm and the gun
possessed during the other offense that triggers the enhancement.” United States v. Goodman,
519 F.3d 310, 322 (6th Cir. 2008) (quoting United States v. Howse, 478 F.3d 729, 733 (6th Cir.
2007)).

          In the sections that follow, and in light of the lack of any indication that Jackson actually
used a gun in connection with a drug sale, we discuss (1) Jackson’s lack of actual or constructive
possession of a gun in connection with the drug sales; (2) the lack of close proximity between
any gun and any drugs and, relatedly, the inapplicability of the fortress theory; and (3) the lack of
any way in which a gun facilitated a drug sale.
 No. 16-2415                         United States v. Jackson                                  Page 7


       1.   Lack of Actual or Constructive Possession of a Gun in Connection with the
            Drug Sales

       Even giving due deference to the district court’s application of this case’s undisputed
facts to the language of the Guidelines, Jackson’s sentence was procedurally unreasonable. Even
if a defendant did not use a gun, the § 2K2.1(b)(6)(B) enhancement applies if the defendant
actually or constructively “possessed the gun in connection with [the] felony.” See Hardin,
248 F.3d at 498;2 see also Angel, 576 F.3d at 321. Because the record reveals no reason to
conclude that Jackson actually possessed or used either gun in connection with the two drug
sales, we focus here on constructive possession.

       “Constructive possession occurs when a person ‘knowingly has the power and the
intention at a given time to exercise dominion and control over an object, either directly or
through others.’” Hardin, 248 F.3d at 498 (quoting United States v. Covert, 117 F.3d 940, 948
(6th Cir. 1997)). Thus, for example, when police located a gun “on a nightstand,” with “a bag of
marijuana . . . next to the gun” and “54 grams of cocaine” in the same room, id. at 491, we ruled
that it was permissible to apply the enhancement, regardless of formal ownership or actual
possession, in light of the fact that the defendant had clearly intended to put himself in a position
to exercise dominion and control over the gun in connection with his drug trafficking, see id. at
498–500. “The bedroom was the stash location for the cocaine, and . . . a readily accessible
firearm was there if needed to protect the cocaine.” Id. at 500.

       Here, by contrast, Jackson’s conduct does not reveal that he at any time had both “the
power and intention . . . to exercise dominion and control” over a gun in connection with the sale
of drugs. See Hardin, 248 F.3d at 498 (citation omitted). Key to this conclusion are the facts
that Jackson appears to have kept his guns and drugs housed at separate locations, did not bring a
gun and drugs together to either sale, and had no reason to believe that either initial sale for one
of the two types of contraband would beget a sale of the other type. Take the first pair of sales:
Jackson exchanged a gram heroin for money at one property and then, with the heroin out of his
possession, learned that the CI also wanted to buy a gun. R. 24 (Gov’t Obj. to PSR at 2) (Page

       2
         At the time that Hardin was decided, the provision now found at § 2K2.1(b)(6)(B) was located at
§ 2K2.1(b)(5). United States v. Seymour, 739 F.3d 923, 929 & n.2 (6th Cir. 2014).
 No. 16-2415                              United States v. Jackson                                            Page 8


ID #59). Not having a gun with him, Jackson walked to another property a block away to
retrieve the gun that he then exchanged for money. R. 24 (Gov’t Obj. to PSR at 2) (Page ID
#59); R. 26 (PSR at ¶¶ 13–14) (Page ID #67); R. 39 (Sentencing Tr. at 7, 9) (Page ID #176, 178).
Because the gun was down the block during the initial heroin sale and because Jackson had no
reason to expect there even would be a gun sale when he bought the drugs, there is no evidence
that Jackson had either the power or the intention to exercise dominion or control over the gun in
connection with this first sale of heroin.

         During the second pair of sales, Jackson transferred a gun for money at one property and
then, with the gun out of his possession, was asked if he wanted to sell a half-gram of heroin.
R. 24 (Gov’t Obj. to PSR at 4–5) (Page ID #61–62). Jackson agreed, at which point the CI left
the property and Jackson went to an unestablished location3 to retrieve the heroin before walking
to the car to exchange that heroin for money. R. 24 (Gov’t Obj. to PSR at 5) (Page ID #62).
Thus, by the time Jackson knew that he might be engaging in a heroin transaction, he had already
divested himself of the gun, which was by that point in the CI’s possession.                                There is,
accordingly, insufficient evidence to conclude that Jackson intended to exercise dominion or
control over a gun in connection with the second drug sale either.4 In the absence of even
constructive possession—let alone actual possession or use—connected to drug trafficking,
U.S.S.G. § 2K2.1(b)(6)(B) does not apply.                  See Hardin, 248 F.3d at 498; see also, e.g.,
Goodman, 519 F.3d at 322.

         2.   Lack of Proximity and Inapplicability of the Fortress Theory

         Moreover, just as there is no evidence that Jackson ever possessed, actually or
constructively, a gun in connection with either of the drug deals, there is likewise no indication
that Jackson ever kept a gun in “close proximity” with drugs, see U.S.S.G. § 2K2.1 cmt. n.


         3
          The heroin may have been located elsewhere within the property, but the record does not disclose if that
was the case, and the Government has not put forward evidence to clarify the question. It is possible that the drugs
were buried outside, or hidden on a neighboring property, or kept in some other place.
         4
          It is true, of course, that Jackson might have anticipated a potential drug sale at this second meeting, given
that he had already sold heroin once to the CI. But “[t]he government bears the burden of establishing the factors
supporting this enhancement by a preponderance of the evidence,” Seymour, 739 F.3d at 929, and it has not done so
here.
 No. 16-2415                         United States v. Jackson                                Page 9


14(B), or that he satisfied a close relative of this basis, the “fortress theory,” see, e.g., Seymour,
739 F.3d at 929 (observing that the “fortress theory . . . presume[s] that, under certain
circumstances, guns in close proximity to drugs warrant the § 2K2.1(b)(6)(B) enhancement”).

       The fortress theory applies “if it reasonably appears that the firearms found on the
premises controlled or owned by a defendant and in his actual or constructive possession are to
be used to protect the drugs or otherwise facilitate a drug transaction.” Angel, 576 F.3d at 321
(quoting Ennenga, 263 F.3d at 503).          It rests on the commonsense rationale that “drug
transactions” are “potentially dangerous,” United States v. Herron, 554 F. App’x 388, 394 (6th
Cir. 2014), and thus that keeping guns near one’s drugs might not only serve to protect the drugs,
see, e.g., Angel, 576 F.3d at 321; Ennenga, 263 F.3d at 503, but might also “embolden the
offender to carry a large amount of drugs, to show up at a location where the parties on the other
side of the transaction are armed, and to ensure . . . that both the money and the drugs change
hands,” Shields, 664 F.3d at 1046.

       While it is true, as the Government notes, Appellee’s Br. at 10, that we have turned to
“the fortress theory to uphold applications of the firearm enhancement where the defendant was
engaged in drug trafficking or simply in a house associated with drug trafficking,” we have
generally done so in cases in which (1) large quantities of drugs have been found (2) “in close
proximity to” the relevant guns themselves. See Seymour, 739 F.3d at 930 (citing cases); see
also U.S.S.G. § 2K2.1 cmt. n. 14(B) (explaining applicability when “a firearm is found in close
proximity to drugs, drug-manufacturing materials, or drug paraphernalia”); Shields, 664 F.3d at
1046 (discussing the importance of the “quantity” and “value” of the drugs at issue for assessing
whether the enhancement should apply); Angel, 765 F.3d at 321 (discussing the importance of
“proximity” and “easy access” for assessing whether the enhancement should apply (quoting
United States v. Oglesby, 210 F. App’x 503, 506 (6th Cir. 2007))). For example, we upheld the
imposition of the enhancement in Angel after agents found in the defendant’s “upstairs bedroom
. . . 81.2 grams of processed marijuana in two containers on the floor, drug paraphernalia,
assorted ammunition, and three firearms—a 12-gauge shotgun, a loaded .22 caliber pistol, and a
.32 caliber handgun with an altered serial number.” 576 F.3d at 319; see id. at 322. We upheld
the enhancement in Hardin after a gun was found next to a bag of marijuana and in the same
 No. 16-2415                             United States v. Jackson                                        Page 10


room as 54 grams of cocaine. 248 F.3d at 491. And we upheld the enhancement in Herron after
authorities discovered “‘numerous handguns, large amount of crack cocaine, as well as a large
amount of powder cocaine’ and ‘several hundred dollars,’” 554 F. App’x at 390, inside the
defendant’s small house, id. at 393.5

        By contrast, as Jackson points out, Appellant’s Br. at 9–10, we have ruled application of
the enhancement procedurally unreasonable where “[f]irst, Defendant had only a small amount
of drugs in his possession, and the government admit[ted] that nothing in the record show[ed]
that Defendant was engaged in any sort of narcotics trafficking,” and “[s]econd, . . . Defendant
was attempting to sell”—rather than keep for protection or intimidation—“his handgun,”
Seymour, 739 F.3d at 930–31. Though Jackson acknowledges that, unlike Seymour, he was
engaged in narcotics trafficking, he argues that the other two features of our cases upholding the
enhancements—large quantities of drugs and the purposeful keeping together of drugs and
guns—do not apply to him. See Appellant’s Br. at 9–10. We agree.

        There is no evidence that Jackson ever actually kept a gun near his drugs. See R. 24
(Gov’t Obj. to PSR at 2, 4–5) (Page ID #59, 61–62).6 Rather, much as we concluded in
Seymour, if Jackson sought to create a fortress for his small-time drug-dealing, he had a strange
way of going about it. With regard to the second sale, Jackson is like the defendant in Seymour,
where we said that a defendant “can hardly have been emboldened in his drug possession, or
have hoped to protect his modest stash, while simultaneously attempting to rid himself of the


        5
           We observed in Herron, it bears emphasizing, that “[m]ost importantly, the loaded firearm was located on
the first floor where the drugs and drug paraphernalia were located”; we thus concluded that “[t]he most likely
reason that Herron possessed the loaded weapon was to protect himself during potentially dangerous drug
transactions.” United States v. Herron, 554 F. App’x 388, 394 (6th Cir. 2014); see also United States v. Taylor,
648 F.3d 417, 433 (6th Cir. 2011) (upholding enhancement where evidence showed that “Taylor obtained the gun to
protect himself and his possessions, which included a valuable quantity of cocaine base and cash”); United States v.
Huffman, 461 F.3d 777, 788 (6th Cir. 2006) (upholding enhancement where evidence showed that “Huffman was
staying at a known ‘dope house,’” that he “purposefully kept the gun and ammunition nearby after [the house] was
shot up the night before, and that the drug-dealing owner of the gun had entrusted Huffman with its care”); United
States v. Ennenga, 263 F.3d 499, 504 (6th Cir. 2001) (upholding enhancement where the “district court reasonably
concluded that Ennenga had ‘established a system by which he could protect himself and his possessions in his
basement apartment, which included his sizeable stash of marijuana plants’”).
        6
          Indeed, the evidence presented in this case is consistent with—and perhaps points in favor of—the theory
that Jackson kept whatever drugs he had to sell at one property and whatever guns he had for sale at another
property down the street.
 No. 16-2415                        United States v. Jackson                               Page 11


weapon that could accomplish these goals.” Seymour, 739 F.3d at 931. And by even stronger
logic, with regard to the first sale, he “can hardly have been emboldened in his drug possession,
or have hoped to protect his modest stash,” by keeping a gun in a property down the block,
where it could be of zero offensive or defensive use to him. See id. There is thus no reason to
conclude that Jackson satisfies the “close proximity” basis for the enhancement, see U.S.S.G.
§ 2K2.1 cmt. n. 14(B), on the fortress theory or any other ground.

       3.   Lack of Facilitation

       Similarly, there is no reason to believe that either “firearm . . . facilitated, or had the
potential of facilitating,” either heroin sale. See U.S.S.G. § 2K2.1 cmt. n. 14(A). As noted
above, one way in which a gun can facilitate a drug sale is by “sweeten[ing] the pot,” Henry,
819 F.3d at 869 (quoting United States v. Davis, 372 F. App’x 628, 630 (6th Cir. 2010)), which
“occurs when firearms are added to a drug sale under circumstances that could cause the seller to
believe that he would obtain a greater profit with a relatively low increase to the risk of detection
by law enforcement,” id.      Thus, in a case in which a defendant purchased, among other
transactions, “thirty-one tablets of Hydrocodone and a shotgun,” Davis, 372 F. App’x at 628, we
concluded “that § 2K2.1(b)(6) is broad enough to cover the sale of firearms as part of a drug
deal,” id. at 630, even though the defendant there had made other sales of only drugs, id. at 628,
630. Similarly, where “sales of the gun and the drugs were negotiated, at least in part, during the
same meeting, and they occurred contemporaneously,” we have likewise found sufficient
justification to conclude that the guns facilitated the drug trafficking. Henry, 819 F.3d at 869.
By contrast, in Davis, we noted that Davis’s claim that there was no facilitation “might be more
convincing if all the drug sales preceded the sale of the guns (and if the future sale of the guns
played no part in greasing the wheels for the preceding drug sales).” Davis, 372 F. App’x at 630.

       Jackson’s conduct is unlike the conduct at issue in Davis and Henry, but much like
Davis’s “more convincing” counterfactual. See Davis, 372 F. App’x at 630. Although the sales
in each pair of transactions occurred in quick succession, each was a separate exchange for
separate consideration—there were no joint sales, nor any joint negotiations. And there is no
indication that either gun sale increased the profit of the corresponding close-in-time drug sale or
induced either sale in any other way: the first drug sale, after all, occurred before the idea of a
 No. 16-2415                        United States v. Jackson                               Page 12


gun sale was even introduced, and the second drug sale occurred after the second gun sale had
been completed. See R. 24 (Gov’t Obj. to PSR at 2, 4–5) (Page ID #59, 61–62). Neither, in
other words, sweetened the pot.

       Sweetening the pot is not the only way, of course, that a gun can facilitate a drug sale. In
fact, as we have made clear, all that “use or possession of” a gun must do is “make the sale of the
pills easier.” Henry, 819 F.3d at 869; see also id. (“In the context of criminal law, to ‘facilitate’
generally means ‘[t]o make the commission of [ ]a crime[ ] easier.’” (quoting Facilitate,
BLACK’S LAW DICTIONARY (10th ed. 2014))). In Henry, for example, we ruled that the joint sale
of a rifle and a number of morphine pills met the standard for facilitation. Id. “Henry’s
agreement to sell the rifle had the potential to ensure that the pills were not purchased from a
competitor,” we explained. Id. “Additionally, a joint sale such as [the one Henry negotiated]
can be expected to reduce the transaction costs attendant to each sale—e.g., by requiring less
time per sale.” Id.

       For reasons similar to those just noted, however, Jackson’s conduct does not meet this
standard of facilitation. Because the first drug sale was concluded before the idea of a gun sale
was even introduced, there is no way that the already-completed gun sale could have enticed
Jackson’s purchaser away “from a competitor.” See id. And because the second gun sale was
completed before the idea of a second drug sale was introduced, there is similarly no way that the
second gun sale created the kind of competitive advantage that we identified in Henry.
Meanwhile, the independence of both sales within each of the two pairs of sales created exactly
the inefficiency that we said in Henry that a drug dealer might seek to avoid: it “requir[ed]
[more] time per sale,” not “less.” See id.

       Needless to say, of course, this was also not a situation in which there was facilitation or
use through exchange—as, for example, in Sweet, a case in which “defendants traded the
firearms for drugs.” Sweet, 776 F.3d at 448; see also United States v. Harris, 552 F. App’x 432,
438 (6th Cir. 2014) (affirming enhancement where defendant “traded [a] firearm for cocaine”).
There, we observed, “but for the transfer of guns to the drug dealer, the drug distribution would
never have occurred.” Sweet, 776 F.3d at 450; see also Harris, 552 F. App’x at 438 (“[B]ut for
the firearm, [Harris’s dealer] would not have sold [him] the cocaine.”). Here, there is no such
 No. 16-2415                        United States v. Jackson                                Page 13


causal inference to be made: the sales were independent, and there is no reason to conclude that
but for either gun sale, there would not have been a drug sale. The first gun sale, after all, was
raised after the first drug sale was completed, and the second gun sale was completed before the
second drug sale was raised. No sale was contemplated by the parties, in other words, while
another sale was open for discussion.

       The Government nevertheless argues that this causal inference is justified in the context
of the second drug sale. Appellee’s Br. at 15 (“[B]ut for the firearm sale on December 1, the
heroin transaction would not have occurred.”). It contends that “[w]hile the firearm was not, as
in Sweet, part of the consideration for the drug transaction, the firearm sale on December 1 was a
literal ‘but for’ cause of the heroin transaction.” Id. Presumably, the Government’s theory here
is that if the CI had not arranged to purchase a gun from Jackson on December 1, then the CI
would not have been there, with Jackson, to begin to negotiate—after the gun sale was
completed for separate consideration—a separate exchange for drugs.

       This theory misunderstands but-for causation, a causal test that provides that “an act
(omission, condition, etc.) was a cause of an injury if and only if, but for the act, the injury would
not have occurred.” Richard W. Wright, Causation in Tort Law, 73 CAL. L. REV. 1735, 1775
(1985). “That is, the act must have been a necessary condition for the occurrence of the injury.”
Id.; see also United States v. Miller, 767 F.3d 585, 605 (6th Cir. 2014) (“[T]he pertinent inquiry
is always this: in the absence of the cause or factor at issue, would the statutorily prohibited
outcome have occurred?”). Here, there is no proof that but for the arrangement to purchase a
gun on December 1, the CI would not have negotiated a drug transaction. It is just as possible
that, if Jackson had no gun to sell that day, the CI still would have sought to arrange a drug
purchase, much the same way the CI contacted Jackson to arrange a drug sale the first time.

       Although Jackson did sell both a gun and drugs in quick succession, the Government’s
burden was to prove that he “used or possessed” the gun “in connection with” his drug dealing,
U.S.S.G. § 2K2.1(b)(6)(B), for example by “facilitat[ing]” it or “ha[ving] the potential of
facilitating” it in some way, id. § 2K2.1 cmt. n. 14(A). But the conduct here does not provide
sufficient reason to conclude that these were anything but independent sales of guns and drugs—
both illegal and rightly punishable, but not subject to the extra punishment that our laws reserve
 No. 16-2415                       United States v. Jackson                              Page 14


for those who make the bad choice of mixing the two. Cf. Smith v. United States, 508 U.S. 223,
240 (1993) (observing that Congress, “was no doubt aware,” in enacting harsh penalties for those
who use or carry firearms while committing certain crimes, “that drugs and guns are a dangerous
combination”). Jackson made many bad decisions as part of the events giving rise to this case,
and he is paying the price for them. But the conduct at issue does not justify the conclusion that
Jackson made the additional bad decision of “us[ing] or possess[ing] any firearm or ammunition
in connection with” his drug trafficking offenses. See U.S.S.G. § 2K2.1(b)(6)(B). Accordingly,
and giving due deference to the district court’s ruling, we conclude that the four-level
enhancement was procedurally unreasonable.

C. Sentencing-Factor Manipulation

       Jackson also argues that the district court committed plain error by failing, on its own, to
reduce his sentence on the ground that the Government had committed sentencing-factor
manipulation. Appellant’s Br. at 14–16. This claim can be dealt with more briefly, particularly
on the more deferential, plain-error standard of review that Jackson must overcome by virtue of
having failed to make this argument to the district court. As noted above, plain error occurs
when the district court makes an “obvious or clear” error that “affected defendant’s substantial
rights” and thus “seriously affected the fairness, integrity, or public reputation of the judicial
proceedings.” Coppenger, 775 F.3d at 803. As Jackson and the Government agree, “sentencing
factor manipulation . . . occurs when the government ‘improperly enlarge[s] the scope or scale of
[a] crime’ to secure a longer sentence than would otherwise obtain.’” United States v. DePierre,
599 F.3d 25, 28–29 (1st Cir. 2010) (quoting United States v. Vasco, 564 F.3d 12, 24 (1st Cir.
2009)), aff’d, 564 U.S. 70 (2011). But as the Government notes, Appellee’s Br. at 17–18, “we
have never before recognized [this] theor[y] as [a] valid reason[] to depart downward.” United
States v. Hammadi, 737 F.3d 1043, 1048 (6th Cir. 2013). We would be hard pressed to say that
the district court committed plain error by failing to apply sua sponte a doctrine that our circuit
has never endorsed.

       Even if we were to adopt the doctrine of sentencing-factor manipulation, the
circumstances of Jackson’s case would not qualify. As the Government observes, Appellee’s Br.
at 19, a defendant arguing sentencing-factor manipulation “bears the burden of proof as to his
 No. 16-2415                       United States v. Jackson                             Page 15


lack of predisposition and to the outrageousness of government conduct,” Hammadi, 737 F.3d at
1048. Here, at the very least, Jackson has not proven that the government’s conduct was
sufficiently outrageous to qualify.    See id. at 1050 (“Here, the government’s conduct sits
squarely within [the] latitude [courts have given the government]; its tactics do not shock the
conscience. The government provided Hammadi with an opportunity to commit a crime, and he
took it.” (citation omitted)). Accordingly, there was no plain error.

                                      III. CONCLUSION

       Jackson’s gun and drug sales lacked a connection sufficient to justify the district court’s
imposition of the four-level sentencing enhancement under § 2K2.1(b)(6)(B).          Because the
transactions at issue appear instead to have been independent and unanticipated sales—with no
indication that a gun was ever actually or constructively possessed in connection with a drug
sale, or kept near a stash of drugs, or facilitative of a drug sale—the enhancement did not apply
to the conduct at issue and thus was procedurally unreasonable. Our holding today is a limited
one: were there evidence that Jackson had come armed to sell drugs to the CI, or stored a gun
with a stash of drugs, or traded a gun for drugs, or negotiated the sales of guns and drugs
together, our precedents would likely justify the enhancement that the district court imposed.
But these are not the case here. Instead, where from the beginning of the negotiation of each
drug transaction until after it was fully consummated, the firearm in question was either a block
away or in the exclusive possession of someone other than the defendant, the Guideline does not
apply. We thus VACATE the district court’s application of the four-level enhancement under
§ 2K2.1(b)(6)(B) and REMAND to the district court for resentencing.
 No. 16-2415                        United States v. Jackson                                 Page 16


                                        _________________

                                             DISSENT
                                        _________________

       RALPH B. GUY, JR., Circuit Judge, dissenting. I believe defendant’s second pair of
transactions in narcotics and a firearm was sufficiently interconnected to justify imposing the
enhancement. I also believe the but-for causation standard does not apply to whether one sale
“facilitated” the other. Accordingly, I respectfully dissent.

       On November 23, 2015, defendant sold the government’s confidential informant (“CI”)
some narcotics, and then, after some prodding by the CI, a firearm. Defendant had to walk down
the block to retrieve the firearm before selling it to the CI. I agree with the majority that this pair
of sales was insufficient to trigger USSG § 2K2.1(b)(6)(B).

       On November 27, 2015, Jackson contacted the CI and offered to sell the CI another
firearm. The CI agreed, and on December 1, 2015, the CI went to the same residence at which
he previously met with defendant. Immediately after the CI and defendant completed the firearm
sale, the CI offered to introduce defendant to his companion — who was waiting in the car — so
that defendant could sell him narcotics. Defendant accepted the offer, telling the CI, “you go to
the car and I’ll be over there.” The CI returned to the car, and “[s]hortly thereafter, the defendant
also exited [the residence], walked to the same vehicle, and got inside.” Defendant then sold
narcotics to the CI’s companion.

       The firearm enhancement can apply “in the case of a drug trafficking offense in which a
firearm is found in close proximity to drugs, drug-manufacturing materials, or drug
paraphernalia.” USSG § 2K2.1 cmt. n.14(B). The majority concludes that defendant lacked
actual or constructive possession of the firearm in connection with the drug trafficking felony.
Key premises to the majority’s analysis are “the facts that [defendant] seems to have kept his
guns and drugs housed at separate locations, did not bring a gun and drugs together to either sale,
and had no reason to believe that either initial sale for one of the two types of contraband would
beget a sale of another type.”
 No. 16-2415                             United States v. Jackson                                        Page 17


        The district court, however, did not abuse its discretion by finding otherwise. At the
December 1 sale, defendant was observed delivering the narcotics after leaving the same
residence from which he had just sold the firearm (and from which he had sold narcotics on
November 23). These facts comprise circumstantial evidence that defendant brought narcotics to
the December 1 firearm sale, and there is no evidence to the contrary.1 See United States v.
Wilder, 615 F. App’x 351, 354 (6th Cir. 2015) (observation that defendant’s errand to sell
narcotics originated at his home was evidence that he stored narcotics at his home, supporting
§ 2K2.1(b)(6)(B) enhancement). Moreover, defendant indeed had “reason to believe” that such a
joint sale would take place: a week prior, he made a nearly identical joint sale to the CI. Finally,
it bears repeating that defendant was trafficking narcotics, not merely possessing them — a fact
that lowers the government’s burden when it seeks application of the enhancement. See United
States v. Seymour, 739 F.3d 923, 930 (6th Cir. 2014); United States v. Berkey, 406 F. App’x 938,
940-41 (6th Cir. 2011). Accordingly, I would hold that the district court did not abuse its
discretion by applying the enhancement on the basis that defendant possessed the firearm in
connection with the drug trafficking felony.

        In the alternative, the majority holds that “there is no reason to believe that either firearm
‘facilitated, or had the potential of facilitating,’ either heroin sale.”                 With respect to the
December 1 transaction, I disagree. Facilitation can be found when a defendant becomes a “one-
stop-shop for [drugs] and firearms.” United States v. Davis, 372 F. App’x 628, 630 (6th Cir.
2010) (quoting United States v. McGill, 139 F. App’x 201, 204 (11th Cir. 2005)). “[T]he fact
that the sales of guns and drugs are negotiated as separate items does not prevent them from
‘essentially amount[ing] to a single transaction.’” United States v. Henry, 819 F.3d 856, 869 (6th
Cir. 2016) (quoting United States v. Timmons, 283 F.3d 1246, 1252 (11th Cir. 2002)). Both of
these principles are at work here. Defendant and the CI arranged the sale of the narcotics during
the same meeting at which the firearm was sold. The fact that a thin line can be drawn between


        1
           The majority places a burden on the government to “clarify the question” of whether the firearm was
located in the same residence as the drugs on December 1. But requiring the government to conclusively refute the
possibilities “that the drugs were buried outside, or hidden on a neighboring property, or kept in some other place”
fails to account for the evidence that the drugs were in the same residence, and the lack of evidence that they were
stored somewhere else.
 No. 16-2415                            United States v. Jackson                                       Page 18


the two sales has little practical import.2 The sale of the narcotics took place because the CI —
primarily there to buy a firearm but equipped with the knowledge that defendant sold drugs,
too — utilized the opportunity to avail himself of both facets of defendant’s “one stop shop.”

        The majority rejects the government’s argument that, “[b]ut for the firearm sale on
December 1, the heroin transaction would not have occurred,” on the basis that the government
did not actually satisfy the but-for test for causation. However, we have held that “[b]ut-for
causation is not the applicable standard under § 2K2.1(b)(6); all that is required is that the
firearm ‘facilitated, or had the potential of facilitating, another felony offense.’” Id. (quoting
USSG § 2K2.1 cmt. n.14(A)). Because defendant’s possession of the firearm “ma[d]e the sale of
the [drugs] easier” by bringing a drug customer to defendant’s doorstep, the facilitation test is
satisfied. The government’s failure to show but-for causation is immaterial. Id.; see also Davis,
372 F. App’x at 629 (demonstrating the enhancement applies is “not a particularly onerous
burden”).3

        Finally, the decision whether to apply the firearm enhancement or not requires an
examination of the totality of the circumstances. Henry, 819 F.3d at 866 (citing United States v.
Warwick, 167 F.3d 965, 971 (6th Cir. 1999)). Here, the totality of the circumstances includes the
fact that defendant made two pairs of transactions in firearms and narcotics. Although the first
pair of transactions, standing alone, was insufficient to impose the enhancement, its existence
supports the district court’s conclusion that defendant’s possession of a firearm facilitated, or had
the potential to facilitate, his drug trafficking felony.




        2
         Although the majority suggests that the bifurcated transaction was “inefficient,” any inefficiency was
nominal. The record does not reflect any material inconvenience to defendant, as opposed to the November 23 sale,
which required defendant to retrieve the firearm from another residence.
        3
          The majority cites two cases in which a but-for connection between the drug and gun sales was sufficient
to impose the enhancement. United States v. Sweet, 776 F.3d 447, 450 (6th Cir. 2015); United States v. Harris,
552 F. App’x 432, 438 (6th Cir. 2014). As Henry makes clear, however, recognizing that a but-for connection may
be sufficient to impose the enhancement does not mean it is necessary to impose the enhancement if no such
connection exists.